DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 2 fails to show the difference between the black and white circles and the difference between the black and white squares. It’s unclear what the difference in color signifies, as no explanation is given in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 1, it is unclear what is meant by the limitation of “twist mark”. Twist mark could mean deformations that occur along a fiber strand as a result of twist or a twist mark could mean a visual mark to an operator during the manufacturing process to control the amount of twist. For purposes of interpretation, the limitation will be interpreted to include both a deformation as a result of the twisting or a visual mark.
In line 1, it is unclear what is meant by the limitation of “an angle x at which the twist mark is include with respect to a fiber axis of the fibrous polymer material” as the fibers of the polymer material have not been defined as being oriented along a common axis. The fiber axis could be oriented in a vertical direction, a horizontal direction, or any direction in between. For purposes of interpretation, the limitation will be interpreted to mean along any axis.
In lines 2-3, it is unclear what is meant by the limitation of “an angle y at which the twist mark is include with respect to a fiber axis of a fiber” as a fiber has not been defined as being oriented along a common axis. The fiber axis could be oriented in a vertical direction, a horizontal direction, or any direction in between. For purposes of interpretation, the limitation will be interpreted to mean along any axis.
Further regarding claim 1, the difference between angle x and angle y is unclear. Angle y appears to depend on the circumstances of the twisting, as it is defined as the “twist mark….at the time of twisting the fiber…by adding a tensile stress…under an environment of 25˚C up to a limitation on at the time of twisting, angle y is essentially the same as angle x. However, given the equation x > y +0.5˚C, angle x and angle y are not the same. Further explanation regarding the difference between angle x and angle y is requested.
For purposes of interpretation, angle x and angle y will be interpreted to be either equivalent or not equivalent. Furthermore, if a reference comprises a method of twisting a fiber at an environment of 25˚C or more and is capable of achieving being twisted at added tensile strength, the limitation of angle y will be met.
Claims 2-5 are rejected as a result of being dependent on claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. US 2017/0314539 A1 (“Kim”).
Regarding claim 1, Kim teaches a rotation-type actuator which includes a single fiber or a multi-fiber having a twisted structure, wherein the fiber may include any one selected from the group consisting of polymer materials such as nylon, shape-memory polyurethane, and polyethylene (¶ [0023]). Kim teaches the rotation-type actuator desirably has a bias angle (torsional angle) of 20 to 60˚ in the twisted structure (¶ [0101]). 
Kim teaches an example of the rotation-type actuator in Fig. 2C 
    PNG
    media_image1.png
    397
    153
    media_image1.png
    Greyscale
having deformations that occur along a fiber strand as a result of twisting.
Kim teaches the claimed invention above but fails to specifically teach an angle y at which the twist mark is inclined with respect to a fiber axis of a fiber at the time of twisting the fiber configured with the polymer configuring the fibrous polymer material by adding a tensile stress of an tensile elastic modulus of the fiber × 10-3 under an environment of 25 ˚C up to a limitation on which coiling occurs or a limitation on which a breakage occurs having a relationship of x > y + 0.5˚. It is reasonable to presume that angle y is inherent to Kim. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Kim teaches a rotation-type actuator in a twisted or coiled shape may be manufactured by fixing top and bottom portions of the polymer fiber to an electric motor and a support, respectively, and rotating the top and bottom portions of the polymer fiber in the same direction or 
Furthermore, Kim teaches in Fig. 7b that the rotation-type actuator may be manufactured using a tensile strain 
    PNG
    media_image2.png
    243
    291
    media_image2.png
    Greyscale
(¶ [0050]). Thus, the fiber is capable of achieving being twisted at added tensile strength.
Kim further teaches it is desirable for the resulting fiber to have a bias angle of 20 to 60˚ in the twisted structure so as to rearrange a configuration of the fiber into crystal and amorphous regions in a torsional direction (¶ [0101]).
Kim specifically teaches an example of the manufacture of a rotation-type actuator in Example 1, wherein one end of a nylon 6,6 fiber precursor was attached to a motor and the other end of the fiber precursor is connected to a rod to fix the fiber end so as to apply a constant force and prevent uncoiling of rotation (¶ [0240]). The rotation-type actuator was manufactured by applying a force, wherein the force applied during coiling has an influence on a rotation angle or spring index of the rotation-type actuator, and wherein the applied force is between 10 MPa and 40 MPa (¶ [0240]). The rotation-type actuator was manufactured through heat treatment at a temperature higher than that of a glass transition temperature of the polymer for a constant period (¶ [0240]).
The instant application recites Example 1, wherein one end of a thread of nylon 66 was connected to a motor and the other end was connected to a weight, the purpose being to prevent the thread from moving in the rotational direction (instant ¶ [0034]). A tensile stress of 12.98 MPa was 
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claims 2-4, Kim teaches the rotation-type actuator of claim 1, as described above. Kim specifically teaches an example of the rotation-type actuator using nylon 6,6 having a twisted structure in Fig. 5(a)
    PNG
    media_image3.png
    162
    273
    media_image3.png
    Greyscale
, having a twist angle of 45˚ (¶ [0252]). The instant application teaches in instant ¶ [0028] the glass transition temperature of nylon 6,6 is 47 ˚C, and thus Kim teaches a rotation-type actuator wherein the glass transition temperature of the polymer is higher than 25 ˚C.
Regarding claim 5, Kim teaches the rotation-type actuator of claim 1, as described above. Kim specifically teaches an example of the manufacture of a rotation-type actuator in Example 1, wherein one end of a nylon 6,6 fiber precursor was attached to a motor and a rod is connected to the other end of the precursor to fix the other end of the precursor so as to apply a constant force and prevent uncoiling of rotation (¶ [0240]). A force applied during coiling has an influence on a rotation angle or spring index of the rotation-type actuator, wherein the applied force is between 10 MPa and 40 MPa (¶ [0240]). The rotation-type actuator was manufactured through heat treatment at a temperature of 210˚C for a constant period (¶ [0240]). As stated above, the glass transition temperature of nylon 6,6 is 47 ˚C (instant ¶ [0028]), and therefore the rotation-type actuator of Kim was manufactured under an environment which is higher than the glass transition temperature of the polymer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0239539 A1 recites a hybrid cord having a core yarn and a wrapping yarn having high tenacity and high elongation at break (abstract), wherein the helical angle of the winding yarn is from 10 to 60 degrees (¶ [0050]).
US 2015/0152852 A1 recites actuators (artificial muscles) including twisted polymer fibers (¶ [0027]) and teaches difference examples of the actuators in Figs. 1E-1G having twist marks of different angles.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786